DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on March 14, 2022 for the patent application 16/439,856 originally filed on June 13, 2019. Claims 1, 4, 10, 13, 16, and 19 are amended. Claims 1-20 remain pending. The first office action of December 21, 2021 is fully incorporated by reference into this office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
Applicant’s amendments to the claims are not sufficient to overcome the outstanding 35 USC 101 rejections. The 35 USC 101 rejection is maintained for reasons provided below.
The Applicant’s amendments to the claims are sufficient to overcome the outstanding prior art rejections under 35 USC 102 and 35 USC 103. However, new prior art rejections are made in this office action, as set forth below.

Claim Objections
Claims 1-20 are objected to because of the following informalities: typographical errors.
In claim 1, and substantially similar limitations in claims 10 and 16, recites the limitation “senor data of the user”. The Examiner reasonably believes this is a typographical error and should be corrected to “sensor data of the user”. Appropriate correction is required. 
Dependent claims 2-9, 11-15, and 17-20 are also objected to based on their respective dependencies to claims 1, 10, and 16.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computer-implemented method” (i.e. a process), claim 10 is directed to “a computer program product” (i.e. a machine), and claim 16 is directed to “a computer system” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “personalizing assessments based on cognitive state of a user,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “capturing sensor data of the user comprising digital images and video of the user while participating in an online education course; gathering, from the captured sensor data, metrics for the user comprising facial expressions and eye gaze behavior; determining a state of perception of the user based, in part, on the gathered metrics; and controlling a transmission of one or more assessment data segments to the user based on the state of perception of the user and further based on profile information of the user, wherein an assessment data segment comprises one or more questions for the user to answer and is meant to assess one or more portions of the online education course.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computing device” and “one or more biometric sensors,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “personalizing assessments based on cognitive state of a user,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computing device” and “one or more biometric sensors,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-9, 11-15, and 17-20 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. Dependent claims 5, 8, 14, and 20 further recite a “camera.” However, the “camera” is also claimed as a generic, well-known, and conventional computing element that does not amount to significantly more than the judicial exception. As such, dependent claims 2-9, 11-15, and 17-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claims 1, 10, and 16.
Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 9, 10, 12, 14, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Redlich (US 2008/0124690).
Regarding claim 1 (Currently Amended), and substantially similar limitations in claims 10 (Currently Amended) and 16 (Currently Amended), Redlich discloses a computer-implemented method for transmission of data segments to a user on a computing device (Redlich Abstract, “a trainee participates in an emotional face-to-face interaction with a prompt character delivering a challenge intended to prompt user reaction”), the method comprising: 
capturing, via one or more biometric sensors, sensor data of the user comprising digital images and video of the user while participating in an online education course (Redlich [0021], “Training system devices 102 may include capture devices 112 that can record aspects of a trainee's or trainer's behavior. For example, video… or other recorded information may be captured.”; also Redlich Fig. 2 and [0024], “a training program according to one embodiment. As shown, a prompt character 202 is provided on a display screen 204. Prompt character 202 can be a video or an avatar of a trainer.”); 
gathering, from the captured sensor data, metrics for the user comprising facial expressions and eye gaze behavior (Redlich [0032], “The subject state may be an emotional state that is inferred from video captured of a trainer based on changes in the user's eye focus, gaze direction, facial expressions, head pose changes, hand motion, or other user behavior”); 
determining a state of perception of the user based, in part, on the gathered metrics (Redlich [0032], “The subject state may be an emotional state that is inferred from video captured of a trainer based on changes in the user's eye focus, gaze direction, facial expressions, head pose changes, hand motion, or other user behavior”; also Redlich [0080], “The trainee's emotional state is then determined from behavioral information and used to determine new prompt character behavior intended to drive the trainee to a desired emotional state.”); and 
controlling a transmission of one or more assessment data segments to the computing device of the user based on the state of perception of the user and further based on profile information of the user, wherein an assessment data segment comprises one or more questions for the user to answer and is meant to assess one or more portions of the online education course (Redlich [0009], “In one example, the prompt character in challenge mode may recite a question.”; also Redlich [0080], “The trainee's emotional state is then determined from behavioral information and used to determine new prompt character behavior intended to drive the trainee to a desired emotional state. For example, the training program author may determine that a target level of anger of 7 on a scale of 1-10 is desired for testing. While the trainee's emotional state is below level 7, the training session will present prompt characters behaving such that they provoke anger in the trainee to raise the trainee's anger level. If the determined trainee anger level exceeds 7, then the training session will present prompt characters behaving such that they provoke less anger or are soothing, to lower the trainee's anger level to the target level.”).
Regarding claim 3 (Original), and substantially similar limitations in claims 12 (Original) and 18 (Original), Redlich discloses that controlling the transmission comprises: selecting at least one data segment of the one or more assessment data segments, from a database, for transmission to the user, wherein the selecting is based on the state of perception of the user; and transmitting the at least one data segment to the user on the computing device (Redlich [0080], “The trainee's emotional state is then determined from behavioral information and used to determine new prompt character behavior intended to drive the trainee to a desired emotional state. For example, the training program author may determine that a target level of anger of 7 on a scale of 1-10 is desired for testing. While the trainee's emotional state is below level 7, the training session will present prompt characters behaving such that they provoke anger in the trainee to raise the trainee's anger level. If the determined trainee anger level exceeds 7, then the training session will present prompt characters behaving such that they provoke less anger or are soothing, to lower the trainee's anger level to the target level.”).
Regarding claim 5 (Original), and substantially similar limitations in claims 14 (Original) and 20 (Original), Redlich discloses that the one or more biometric sensors comprise a camera of the computing device, and wherein the biometric data comprise one or more facial expressions of the user captured by the camera of the computing device (Redlich [0021], “Examples of capture devices 112 include cameras”; also Redlich [0032], “The subject state may be an emotional state that is inferred from video captured of a trainer based on changes in the user's eye focus, gaze direction, facial expressions, head pose changes, hand motion, or other user behavior”).
Regarding claim 9 (Original), Redlich discloses presenting, by an electronic display, the one or more assessment data segments to the user (Redlich [0009], “In one example, the prompt character in challenge mode may recite a question.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, 8, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich and Sumant et al. (hereinafter “Sumant,” US 2020/0206631).
Regarding claim 2 (Original), and substantially similar limitations in claims 11 (Original) and 17 (Original), Redlich does not explicitly teach that controlling the transmission comprises: skipping at least one data segment of the one or more assessment data segments based on the state of perception of the user.
However, Sumant discloses that controlling the transmission comprises: skipping at least one data segment of the one or more assessment data segments based on the state of perception of the user (Sumant [0034], “As another example, if a user appears to be disgusted, shocked, or otherwise feeling displeased when playing a particularly gory game or a game with excessive foul language or rude humor, the game state may be modified to reduce the amount of blood or gore displayed, or the amount of foul language or rude humor may be reduced,” skipping some blood, gore, foul language, or rude humor data segments based on state of perception of the user being disgusted, shocked, or displeased).
Sumant is analogous to Redlich, as both are drawn to the art of adaptive software applications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Redlich, to include that controlling the transmission comprises: skipping at least one data segment of the one or more assessment data segments based on the state of perception of the user, as taught by Sumant, in order to improve positive feelings while using the application (Sumant Abstract). Also, Sumant discloses that their described techniques may be implemented in educational software (Sumant [0118]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 6 (Original), and substantially similar limitations in claim 15 (Original), Redlich does not teach that data segments in the database are ordered data segments, and wherein the selecting comprises: selecting the at least one data segment out of order based on the state of perception of the user.
However, Sumant discloses that data segments in the database are ordered data segments, and wherein the selecting comprises: selecting the at least one data segment out of order based on the state of perception of the user (Sumant [0092], “Modifying a state or configuration of the video game 112 may include modifying one or more state variables and/or game settings for the video game 112. The changes to the state variables and/or game settings may result in changes to one or more aspects of the video game 112 and can include any aspect of the video game 112. For example, some non-limiting changes to the video game 112 may relate to… particular game events, levels made available to the user, an order or sequence of stages or levels”).
Sumant is analogous to Redlich, as both are drawn to the art of adaptive software applications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Redlich, to include that data segments in the database are ordered data segments, and wherein the selecting comprises: selecting the at least one data segment out of order based on the state of perception of the user, as taught by Sumant, in order to improve positive feelings while using the application (Sumant Abstract). Also, Sumant discloses that their described techniques may be implemented in educational software (Sumant [0118]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 8 (Original), Redlich does not explicitly teach every limitation of controlling a transmission comprises: receiving an ordered list of one or more assessment data segments for transmission to the user; transmitting at least one assessment data segment in the one or more assessment data segments to the user; determining a state of perception of the user using sensor data captured by one or more biometric sensors, wherein the one or more biometric sensors comprise a camera of the computing device; reordering at least one remaining assessment data segment in the ordered list based on determining the state of perception of the user; and transmitting the at least one remaining assessment data segment.
Redlich does disclose receiving an ordered list of one or more assessment data segments (Redlich [0050], “Links may be established between content elements to provide a sequence that outputs different challenges in the training programs in an order. Different groupings may be created for different training programs from stored challenges. In one embodiment, the content elements may be stored in different folders and organized by training program. To invoke a training program, a folder may be selected and challenges may be output according to the sequence that has been assigned to content elements.”). However, Redlich does not explicitly disclose reordering the data segments based on state of perception of the user.
However, Sumant discloses controlling a transmission comprises: receiving an ordered list of one or more assessment data segments for transmission to the user; transmitting at least one assessment data segment in the one or more assessment data segments to the user; determining a state of perception of the user using sensor data captured by one or more biometric sensors, wherein the one or more biometric sensors comprise a camera of the computing device; reordering at least one remaining assessment data segment in the ordered list based on determining the state of perception of the user; and transmitting the at least one remaining assessment data segment (Sumant [0092], “Modifying a state or configuration of the video game 112 may include modifying one or more state variables and/or game settings for the video game 112. The changes to the state variables and/or game settings may result in changes to one or more aspects of the video game 112 and can include any aspect of the video game 112. For example, some non-limiting changes to the video game 112 may relate to… particular game events, levels made available to the user, an order or sequence of stages or levels”; also Sumant [0025-0026], “A signal capture system 10 can be used to obtain sensory data… The signal capture system can include sensors for capturing audio (such as microphones), optical sensors for capturing images or video (such as cameras)”).
Sumant is analogous to Redlich, as both are drawn to the art of adaptive software applications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Redlich, to include controlling a transmission comprises: receiving an ordered list of one or more assessment data segments for transmission to the user; transmitting at least one assessment data segment in the one or more assessment data segments to the user; determining a state of perception of the user using sensor data captured by one or more biometric sensors, wherein the one or more biometric sensors comprise a camera of the computing device; reordering at least one remaining assessment data segment in the ordered list based on determining the state of perception of the user; and transmitting the at least one remaining assessment data segment, as taught by Sumant, in order to improve positive feelings while using the application (Sumant Abstract). Also, Sumant discloses that their described techniques may be implemented in educational software (Sumant [0118]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich and Whale et al. (hereinafter “Whale,” US 2011/0125783).
Regarding claim 4 (Currently Amended), and substantially similar limitations in claims 13 (Currently Amended) and 19 (Currently Amended), Redlich does not explicitly teach every limitation of controlling the transmission further comprises: determining a cognition score of the user based on answers of the user to previous assessment data segments of the online education course; determining a background match score of the user based on prior knowledge of the user on a topic of the online education course; determining an assessment requirement score based on the state of perception of the user, the cognition score of the user, and the background match score of the user; and transmitting at least one assessment data segment of the one or more assessment data segments only in response to the assessment requirement score exceeding a threshold value.
Redlich does disclose scoring a state of perception of the user for determining at least one assessment data segment (Redlich [0080], “The trainee's emotional state is then determined from behavioral information and used to determine new prompt character behavior intended to drive the trainee to a desired emotional state. For example, the training program author may determine that a target level of anger of 7 on a scale of 1-10 is desired for testing. While the trainee's emotional state is below level 7, the training session will present prompt characters behaving such that they provoke anger in the trainee to raise the trainee's anger level. If the determined trainee anger level exceeds 7, then the training session will present prompt characters behaving such that they provoke less anger or are soothing, to lower the trainee's anger level to the target level.”). However, Redlich does not disclose determining a cognition score and a background match score.
Whale discloses controlling the transmission further comprises: determining a cognition score of the user based on answers of the user to previous assessment data segments of the online education course; determining a background match score of the user based on prior knowledge of the user on a topic of the online education course; determining an assessment requirement score based on the state of perception of the user, the cognition score of the user, and the background match score of the user; and transmitting at least one assessment data segment of the one or more assessment data segments only in response to the assessment requirement score exceeding a threshold value (Whale Abstract, “Questions and other responses can lead to other questions in a manner that allows characterizing a subscriber so that recommended offerings can be selected that are appropriate”; also Whale [0057], “adaptive questioning engine 107 and/or recommendation engine 108 may select one of the set of interaction queries 112 according to relevance. For instance, given that the described aspects know that a user likes sports involving competitive teams, the described aspects may determine (via heuristics, decision algorithms, operator input, etc.) that it may be relevant to find out whether the user likes attending live games or prefers watching the games on television, even though it may be a higher priority to find out whether the user prefers, for example, Jazz or Rock type music.”; Whale [0062], “adaptive questioning engine 107 and/or recommendation engine 108 may draw inferences from historical data, e.g. from look-up table 129, that define the types of users that have previously selected or shown interest in the recommendation,” background match score; also Whale [0064], “adaptive questioning engine 107 may select a next question based at least in part upon response 117, including an answer or a non-answer, to a preceding question,” cognition score).
Whale is analogous to Redlich, as both are drawn to the art of adaptive training systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Redlich, to include controlling the transmission further comprises: determining a cognition score of the user based on answers of the user to previous assessment data segments of the online education course; determining a background match score of the user based on prior knowledge of the user on a topic of the online education course; determining an assessment requirement score based on the state of perception of the user, the cognition score of the user, and the background match score of the user; and transmitting at least one assessment data segment of the one or more assessment data segments only in response to the assessment requirement score exceeding a threshold value, as taught by Whale, in order to show content that is most likely to be of interest to the users (Whale [0005]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Redlich and Dolsma et al. (hereinafter “Dolsma,” US 2018/0232567).
Regarding claim 7 (Original), Redlich does not explicitly teach that the at least one data segment is selected from a group consisting of: an assessment data segment and an educational material data segment.
However, Dolsma discloses that the at least one data segment is selected from a group consisting of: an assessment data segment and an educational material data segment (Dolsma [0043], “the Domain Knowledge, its constituent Task objects and Concept objects, Knowledge and Skill items and Curriculums contained in each Concept object, lecture notes, illustrations, test questions and answers, problem sets, and problem-solving exercises in each Task object are data entities stored a relational database accessible by the system (a Domain Knowledge repository).”).
Dolsma is analogous to Redlich, as both are drawn to the art of adaptive software. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Redlich, to include that the at least one data segment is selected from a group consisting of: an assessment data segment and an educational material data segment, as taught by Dolsma, because storage of information in a database was well known in the art at the time of filing and would have yielded predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.


Response to Arguments
The Applicant’s arguments filed on March 14, 2022 related to claims 1-20 are fully considered, but are not persuasive.  

RESPONSE TO REJECTIONS UNDER 35 U.S.C. § 101
The Applicant respectfully argues that the claims fail to recite a judicial exception because it “requires processor action that cannot be practically performed in the human mind.”
The Examiner respectfully disagrees. The instant claims are directed to collecting information (e.g. the capturing and gathering steps), analyzing it (e.g. the determining step), and displaying certain results of the collection and analysis (e.g. the controlling step). MPEP 2106.04(a)(2)(III)(A) gives examples of claims that recite mental processes, including “a claim to ‘collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).”

The Applicant further respectfully argues that “actions of the processor which include capturing digital images and video of user, gathering metrics of user facial expressions and eye gaze behavior from the captured digital images and video, and controlling transmission of one or more data segments to a computing device, cannot be practically performed in the human mind.”
The Examiner respectfully disagrees. The Examiner respectfully notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” and that a computer-implemented system may still recite a mental process if the abstract idea can be “performed by humans without a computer” (MPEP 2106.04(a)(2)(III)(D)). That is, requiring that the abstract idea be performed by “a computing device,” “one or more biometric sensors,” and/or “a camera,” does not automatically make it patent-eligible. The abstract idea of “personalizing assessments based on cognitive state of a user,” as outlined in the claim limitations, can be performed by humans without a computer. For example, a user’s facial expressions and eye gaze behavior may be observed by a human. The human may then mentally make a determination of the user’s state of perception. Finally, the human may present to the user one or more questions to answer based on the user’s state of perception.
Therefore, the Examiner maintains that the instant claims are directed to mental processes.

The Applicant respectfully argues that the claims do not recite concepts falling within the “certain methods of organizing human activity” grouping of abstract ideas because “independent claim 1 has been amended to recite limitations which control transmission of data segments to a computing device of a user based on a perception of the user derived from captured facial expressions and eye gaze behavior of the user.”
The Examiner respectfully disagrees. The instant claim limitations fall within the “managing personal behavior or relationships or interactions between people” concept of “certain methods of organizing human activity” abstract ideas. Specifically, the instant claims are directed to “managing personal behavior,” most analogous to the examples regarding “filtering content” or “considering historical usage information while inputting data” (MPEP2106.04(a)(2)(II)(C)). The instant claims essentially observe human behavior and displays data according to the human behavior.
Therefore, the Examiner maintains that the instant claims are directed to managing personal behavior or relationships or interactions between people.

The Applicant respectfully argues that “the claims integrate any alleged judicial exception into a practical application. According to the Updated Guidance, ‘A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible. This concludes the eligibility analysis.’”
The Examiner respectfully disagrees. The descriptors used to describe the claim limitations, e.g. “sensor data” instead of “data,” “digital images” instead of “images,” “profile information” instead of “information,” and the like, are “merely indicating a field of use or technological environment in which to apply a judicial exception.” They do not add any additional structural limitations to the claims, other than that they are implemented using conventional computing equipment.

The Applicant further respectfully argues that the claim limitations, when “viewed as a whole, are directed to a particular improvement in online educational course assessments by controlling transmission of course assessments to the user based on the user's determined cognitive perception state.”
The Examiner respectfully disagrees. There is no evidence that the recited “computing device,” “biometric sensors,” or “camera” of the instant claims are “significantly more” than the judicial exception. The instant disclosure does not describe the “biometric sensors” as being anything more than a “camera.” The invention simply uses a conventional computing device with a conventional camera to integrate the judicial exception into a practical application. Neither the computing device nor the camera are improved by the claimed invention.
Furthermore, “online educational course assessments” are not a computer, technology, or technical field. Although “transmission” may be regarded as a technology, the instant invention does not improve upon the actual technology of “transmission” of data. As such, the instant claim limitations do not provide any improvements to computer functionality, technology, or technical field.

Therefore, the arguments are not persuasive and the 35 USC 101 rejection of the claims is not withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alyuz Civitci et al. (US 2017/0039876) System and method for identifying learner engagement states
Hazan (US 2017/0213190) Method and system for analyzing subjects
Mercury et al. (US 2019/0089701) Digital credentials based on personality and health-based evaluation
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/Examiner, Art Unit 3715          

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715